One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance pursuant to Rule 144.
(BG) Mr. Chairman, colleagues,
The natural disasters we witnessed in Europe this year come to prove the need for two substantial changes in the way in which we tackle these problems. In the first place, there is a need for the establishment of more flexible mechanisms to assist countries in the process of recovery after natural disasters. Secondly, these problems reveal the need for the establishment of integrated European rapid response forces to supplement the capacity of nations facing such disasters.
This year, my country Bulgaria suffered from both fires and floods. When massive fires had to be extinguished around one of the big cities, Stara Zagora, the government requested help from the Member States of the European Union but could not receive it because their capacity was busy. Instead, it received support from Russia on the basis of a bilateral agreement. That badly affected the image of the European Union in my country. Therefore I am asking all of you to appeal to the European Commission to make a thorough analysis and draft proposals for the establishment of joint European forces to assist the Member States in their response to disasters and accidents. Thank you.
Mr President, international terrorism represents the dark side of globalisation. Terrorists abuse the democratic freedoms granted by our countries, such as free travel, media coverage and citizens' rights, to attain their aims through fear and violence against innocent people.
Addressing this problem calls for an effort to fully uncover and understand the intimate mechanisms of terrorism, including its religious, societal and even civilisational roots. We in the democratic states start with a handicap in this area. While we strive to save lives, terrorists want to cause as many casualties as possible in the hope of being able to manipulate the emotion generated by the images of carnage shown on our television sets.
We need to distinguish between the suicide bomber and his or her recruiter. Very often, the suicide bomber is not driven by the hate which characterises his or her recruiter, but by the promise of perpetual happiness after an heroic death, which is politically exploited by the recruiter.
Prevention is better than having to react. To that effect, we need to strike the right balance between the immediate and longer-term requirements of the fight against terrorism. We therefore need to strengthen intelligence, police and judicial cooperation between our states while simultaneously addressing the structural causes of terrorism, especially in the countries providing the most recruits for such acts.
(RO) Mr President, after tens of years of political imprisonment the members of the Ilaşcu group in the Republic of Moldova have recently been invited to the European Parliament and were heard by the Sub-Commission on Human Rights. Adrian Ivanţoc, Tudor Petru Popa and Alexandru Leşko spoke tearfully about the torture they endured in the Transnistrian prisons, and about the repeated abuses and violations of human rights that occurred there. They called on the European Community to take more action, to solve the regional conflict with a view to implementing all international agreements, especially those providing for the retreat of Russian troops from Transnistria. In order to turn these legitimate wishes into reality, the European Parliament should rally and also rely on the Helsinki Committee for Human Rights when it proposes actual measures to support NGOs in Moldova, should encourage and support the publishing of newspapers and magazines in this area and should build a broadcasting network on the right bank of the Nistru in order to ensure that Moldavian national radio and TV channels can be received. Last but not least, there is a desire to radically change how the Transnistrian problem is being negotiated. The European Union, and also Romania, as a member of the Union, must change the status of observers to full member status.
(PL) Mr President, a few months ago the European Parliament adopted a resolution condemning xenophobia and burgeoning nationalism in Europe. The treatment meted out in that document to certain countries, including Poland, was unduly harsh and out of all proportion to the scale of the problem.
Of course issues relating to racial hatred must be treated very seriously indeed. That is why I am surprised that the European Commission is not taking decisive action against parties of a fascist nature that are in the ascendant in some countries. There are even countries where representatives of such parties hold elected office at regional level. Hit squads from those parties are abusing foreigners on the streets and making public appeals for borders to be revised.
This is a serious problem mainly affecting a number of countries of the so-called old Union. The countries concerned should have dealt with the problem long since, yet the Community's leaders are pointing the finger at the new Member States even in the case of insignificant incidents.
- (ES) Mr President, on 12 August there was a collision in the Strait of Gibraltar between the New Flame cargo vessel and the Torm Gertrud oil tanker. This is the ninth accident in one of the world's busiest shipping lanes, used by over 100 000 vessels per year.
The accident points to the pressing need to create a supervision and monitoring port authority between the Kingdom of Spain, the United Kingdom and Gibraltar. The fact that this kind of shipping control does not exist puts lives in jeopardy and logically constitutes a threat to the local environment.
To date we still do not know, and I feel the European Commission should demand to know, what the sunken cargo ship is carrying: 27 000 tonnes of scrap metal, possibly hazardous, contaminated scrap.
I feel it is most important that Parliament and the European Commission urge the authorities in Spain State, the United Kingdom and Gibraltar to create this shipping supervision and monitoring body.
Mr President, I wish to draw attention to an innovation in European marine conservation. On Saturday, Scotland became the first country in Europe to implement a voluntary scheme of real-time closures of fishing grounds, with the aim of safeguarding cod stocks. That scheme, which was developed as a joint initiative between the new Scottish Government and the fishing industry, will hopefully provide a template for future marine conservation projects. I understand that the Scottish Government has engaged with its counterparts in Denmark and Norway with a view to learning from this particular project.
The common fisheries policy has been nothing but a disaster for Scotland to date, and I firmly believe that the future of fisheries management lies not in central control from Brussels but in direct cooperation between fishing nations. The Scottish Government and the industry are to be commended for taking such an innovative approach on this matter. I hope, in the mean time, that when it comes to the December Council their voluntary efforts will be taken into account, recognised and rewarded.
(PL) Mr President, the Nazi invasion of Poland on 1 September 1939 was yet another act of violence perpetrated against my homeland. More than six million Poles perished during the ensuing six years of war. This represented 17% of Poland's population, which amounted to 35 million individuals at the time.
Two weeks later, on 17 September 1939, the Soviet Union also attacked Poland pursuant to the Molotov-Ribbentrop Pact. Over 22 000 of Poland's intellectual elite lost their lives, shot in the back of the head by the Soviets who then occupied my homeland for many long years. This explains why millions of my countrymen were so full of hope when we regained our independence. Despite many fine words and Union slogans about equal rights and non-discrimination, however, certain German politicians and sections of the German media are constantly attacking my homeland, the people of Poland, the Government of Poland and the Catholic media, notably Radio Maryja. This proves that aggressive anti-Polish sentiment still persists.
On the anniversary of the invasion of Poland and on behalf of the living and the dead, I call for an end to this violence, which could be construed as an attempt to achieve objectives it proved impossible to attain through war.
Thank you. Reconciliation always remains an important task in Europe.
(RO) Mr President, my intervention concerns the rights of the Romanians in Serbia and Bulgaria. The territory on the right bank of the Danube, in North-Western Serbia and North-Western Bulgaria, including, the area from the Ratan Mountains to the Danube, and from Moravia Valley to Timoc Valley in Serbia, and the Vidin region until Lom in Bulgaria,, is primarily populated by Romanians. They form a minority of over 300 000 people, living in more than 130 small and middle-sized villages and 20 towns. They are not recognized as a national minority, they do not benefit from religious services and education in their mother tongue. Romanian is not taught in their schools. The Romanian language, literature and history are studied under semi-clandestine conditions, in private homes. The sole Romanian church in Mălăiniţa will soon be demolished. The Helsinki Committee for Human Rights in Serbia has drawn attention to the desperate situation of the Romanian people living there, and to their right to preserve their national identity. I hereby call upon the European institutions to urgently investigate this situation and to intervene for the Romanian minority's rights in Serbia and Bulgaria to be respected.
(RO) Mr President, Article 29 of the Treaty on the European Union defines terrorism as a serious crime. In the Treaty on the European Union, actions whose effects endanger people's lives, which promote violence and aim to intimidate the population qualify as terrorist offences. What we have seen in Budapest with the establishment of the Hungarian Guard can be included within the scope of this definition. On that occasion, the leader of the Hungarian Guard made some fairly shocking declarations, expressing his concerns regarding Slovakia and Romania, two countries with Hungarian communities, that could attack Hungary. I think that such organisations and extremist actions encourage separatist movement within the minorities that have already autonomous trends and such a situation is not in accordance with the proper conduct of an EU Member State. Such organisations should be dissolved and attitudes similar to those expressed by the Hungarian Guard should be forbidden and punished by law. Therefore, I take the liberty of calling on the leaders of the EU institutions to firmly condemn such attitudes and to ask the Agency for Fundamental Rights to draw up a report on the facts and to monitor the situation faced by the minorities living in Hungary.
(FR) Mr President, in our various countries many dramatic situations bring us back to our European obligations. Such is the case in my country, where a cargo vessel has caused the death of a fisherman. This leads us on to maritime safety, and now the French know where the Republic of the Kiribati Islands is. I would urge you to have a look at the atlas: it is not very well known, but this is a flag of convenience. The European Union must in all urgency get tough on flags of convenience, speed up legislation in the Erika III package, invent an 'Erika IV' package on the social matter of sailors' training and working conditions, and simultaneously arrange better coordination for action by our countries in the International Maritime Organisation.
This is an old issue that rears its head at frequent intervals, but many dramas bring us back to it. I urge you, Commissioner, and the gentleman or lady representing the Council not in attendance, to step up your efforts in this direction.
(RO) Mr President, on 18October 2007, the European Commission will launch the EU Anti-Trafficking Day. I would like to welcome this initiative which will bring this sensitive and -for the most part- unknown issue to the attention of the European citizens , with around 2 and a half million victims every year. Therefore, I would like to draw the attention once again to the fact that in order to have successful results in the fight against this phenomenon, Member States should coordinate their efforts more efficiently. Currently, national laws do not allow this. Yet Member States have available to them the 2005 European Council Convention on Action against Trafficking in Human Beings, which represents the most comprehensive legal instrument for fighting this phenomenon. However, until now, only 18 of the 27 Member States have signed up to this Convention and only 3 Member States have ratified it. That is why, I am taking the liberty in asking the European Commission to request the power to sign the Convention on Action against Trafficking in Human Beings on behalf of the European Communities from the Council. Mr President, trafficking in human beings is a serious breach of human rights. We now have to move from words to deeds. It is time to act in order to make it easier to punish traffickers , and to protect victims' rights. These victims are sold and resold, treated as slaves in a modern Europe; a Europe about which we are proud to say is based on respect for human rights.
(PL) Mr President, I should like to begin by expressing my sincere condolences to the relatives of all the victims of the natural disasters in Greece and in other countries. My heart bleeds for them. I was myself affected by a disastrous flood 10 years ago, so I am very well aware of what is involved.
Unfortunately, disasters will continue to happen. The establishment of a European Rapid Reaction Force is therefore particularly necessary. I strongly support the creation of such a force at the earliest opportunity. It is strange that we express practically no opposition to the establishment of a whole series of European agencies, even though there are now several dozen bureaucratic entities of that type. When peoples' lives are at stake, however, we always express countless reservations. It is time to overcome the latter and set up European units modelled on the UN's so-called blue berets but wearing perhaps red or white ones instead. These units would be tasked with protecting us against the continuing threatening onslaughts of nature rather than against human beings.
(HU) Life has rapidly proven the truth of the professionally-based arguments with which I, along with my colleagues in the European Parliament, have fought against the European Commission and its decision to end the maize intervention.
The Commission was concerned that the intervention system could not be maintained because of the surplus in maize, though market trends did not indicate this. The Commission purchased at EUR 101, and it is now selling for twice that and so is profiteering considerably from the entire maize intervention, while drought has struck Europe and livestock farmers have been short of grain. This raises questions about the trustworthiness of the Union: there is still available stock, but multinational speculators are buying up supplies while honest livestock farmers are not able to get sufficient fodder for their animals. This undermines trust in the European Commission and the European Union.
Mr President, dear colleagues, the Romanian Government decided that 25 November 2007 would be the date for European Parliament elections. On that day we will assist in what is an historical moment, one could say. Romanian citizens will be able to directly vote for MEPs. That day will be a test of our seriousness and of our commitments to being an EU Member State. In Romania, the election campaign will be a chance to hold discussions on interesting issues concerning the European Union: the future of the EU, the Constitutional Treaty, the next enlargement, internal reform, the efficiency of the European institutions, free access to the labour market. These should be the issues debated during the election campaign and not politicised issues, that are not included in the citizen's day-to-day agenda: anticipated elections, motion of non-confidence, unfounded political attacks. In order to improve the quality of the debates during the pre-election period and the election campaign, I hereby call upon experienced MEPs, irrespective of their political views, to visit Romania during the period before the elections to include on the agenda for the European Parliament campaign those European issues that must be debated in a consistent and serious manner both in Romania and in the other European countries.
(FR) Mr President, I wish to inform you of the trial currently being held in Agrigente, Sicily of seven Tunisian fishermen accused of aiding illegal immigration, even though on 8 August they rescued 44 people, including 11 women, two of whom were pregnant, and two children. They are now accused of aiding illegal immigration, and this is happening on European soil. I feel that the crime of solidarity that is now taking place, as this trial demonstrates, ought to be condemned by Parliament. A delegation is also due to travel to Agrigente this Friday, and I can only encourage the Members and their leader, you, Mr President, to voice their support for these seven Tunisian fishermen.
Mr President, this week the Freedom Drivers return to Parliament. The Freedom Drivers are people with disabilities and high dependency needs, who want to enjoy the same freedom of movement that everyone else enjoys and that Europe represents. They come to ask for the kind of legislation that will allow them this freedom of movement.
They will explain the obstacles they face. Many of these obstacles are of our making and removing them should be a challenge for this Parliament, for the nations and the people we represent. My challenge to you, Commissioner, is that this is their third year visiting and little has changed. Yes, we have improved air passenger rights, but we have little else to say to them. When can we expect the long-awaited disability directive that will put real legislative weight behind equality for people with disabilities?
(SK) Prior to joining the Union, some people in Central Europe thought that membership of the Union would solve all our problems. That has not happened. Although the Union was created to safeguard peace in Europe, I must highlight the radicalisation of the situation in Hungary. Members of the so-called 'Hungarian Guard' took the oath a few days ago. Its leaders talk about a common border for all Hungarians and its Memorandum of Association talks about compulsory weapons training. They wear uniforms and enjoy the support of a former government minister. Slovak-Hungarian relations have deteriorated recently.
A few months ago the Hungarian Prime Minister refused to meet his Slovak counterpart and there is renewed talk about the revision of the outcome of World War II. I call on the Hungarian Government to take action against the paramilitary guard and dissolve it. We Slovaks have outlawed a similar radical organisation in our country. There is no place for anything of this kind in the Europe of the 21st century. Reconciliation and mutual apology are in our common interest: Slovak and Hungarian Catholic bishops led by example in Ostrihom last year. That is what saying 'no' to extremism looks like in practice.
Mr President, my colleagues and I recently witnessed a very strange phenomenon at Terminal 1B of Frankfurt Airport. Passengers leaving for Sofia on a Bulgaria Air flight had to go through two consecutive security checks that were completely identical.
After enquiring of the terminal officials why passengers had to stand twice in a long queue to undergo the same security check procedures, I received the absurd explanation that Frankfurt Airport was overloaded and second checks were required because of extra passengers arriving from elsewhere.
A reliable source later informed me that these double checks are applied on certain days of the week at Terminal 1B for flights to the following EU countries: Bulgaria, Poland and Romania.
Mr President, I would expect the Commission to respond to this practice because it has to do not just with air passengers' rights but also with the human rights of European citizens.
(RO) In the Accession Treaty to the European Union, Romania undertook to organise elections for the European Parliament by the end of this year. The Romanian Government unfortunately postponed the initial date for the European Parliament elections, that is 13 May, until 25 November. Analysts say that the main reason for this postponement was fear of certain political parties, including the governing parties, concerning the outcome of these elections. An old Romanian proverb says "you can run but you cannot hide”. The Romanian Government is afraid not only of these elections but also, unfortunately, is afraid of women. There is no woman in the Government and this is something particular in the EU Member States. Among the current 35 Romanian MEPs, 12 are women. After the November elections, the political parties should be able to change the gender ratio and they should designate at least 18 women in the European Parliament. I would like to assure you that the Democrat Party -as a member of the European Popular Party- will act in this way. Therefore, I would like to remind the Romanian Prime Minister that Romania is part of the European Union as of 1 January and that 2007 is the European Year of Equal Opportunities for All.
(PL) Mr President, last Friday Polish trade union members from the Gdansk shipyard demonstrated in front of the European Commission's headquarters in Brussels.
In July the European Commission issued an ultimatum, giving Poland one month in which to submit plans to reduce the shipyard's production capacity. The Commission is calling for the closure of two of the three slipways at Gdansk, if the shipyard is not to be required to return the State aid it has received from the Government of Poland since 1 May 2004. The EU Commissioners claim that the Commission's intention is to modernise the shipyard, not close it. In fact, such a drastic reduction of production capacity with the closure of two out of the three slipways would make the facility unprofitable. In practical terms, it would result in the loss of a great many jobs and ultimately in the collapse of the shipyard.
The Gdańsk shipyard is not, however, simply an ordinary shipbuilding facility employing a great many workers. It is also one of the most important symbols of the contemporary history of Poland and of our united Europe, namely the birthplace of the Solidarity movement.
The European Parliament ought to urge the European Commission to seek an appropriate solution to this situation, one that would give priority to the good of the facility and of its workers. In our role as the voice of European society we should express our solidarity with the shipyard's workers, and insist on a solution ensuring both the shipyard's stability and respect for this symbol of the history of contemporary Europe.
Mr President, Amnesty International is an organisation with impeccable credentials, which, through its many years of hard work, has helped greatly in the fight against human rights abuses worldwide and has earned the respect of all those who care about justice, freedom and democracy. But Amnesty International has also, not unexpectedly, created a lot of enemies. One such enemy exists in Turkey. Many of Amnesty International's reports concern Turkey and this has upset the army-controlled 'deep state' establishment in that country.
That establishment recently reacted aggressively once again. As you are probably well aware, it has issued, through the local authorities in Constantinople, a decision on so-called 'illegal fundraising' and subsequently frozen Amnesty International's bank accounts in Turkey. This is clearly an attempt to cripple Amnesty International in that country.
I urge you to make strong representations to the Government of Turkey to make it clear that Parliament will not accept the aforementioned attack on Amnesty International, and that such attacks hinder significantly Turkey's progress towards EU accession.
Mr President, how much does membership of the European Union cost Britain? Last week I published my second annual report on that very subject. By calculating the direct and indirect costs, I established that EU membership costs Britain at least GBP 60.1 billion per annum gross, or GBP 50.6 billion per annum net. That equates to over GBP 1 000 gross, or GBP 843 net, for every man, woman and child in the UK. Put another way, that is GBP 114 000 per minute gross or GBP 96 000 per minute net. The majority of the British people realise that this is a colossal waste of money.
It is no wonder that UK Prime Minister Gordon Brown is refusing to give the British people a referendum on the new reform treaty. If he thinks that the EU is value for money, he should accept my challenge and commission an independent cost-benefit analysis to prove it. That would be the prudent thing to do.
(SK) The prefab blocks of flats in the V4 countries and in Bulgaria and Romania were built 40 years ago and are in need of renovation. It is not possible to get money from the Structural Funds because of the de minimis rule. Under this condition, without the approval of the European Commission, a single beneficiary is not allowed to receive from the State a grant exceeding EUR 200 000 (approximately 6.8 million Slovak crowns) over a three-year period. The prefab estates are managed by only a few groups, housing cooperatives or administrators. The average cost of renovation is 580 000 Slovak crowns for one prefab house and approximately EUR 17 000 for one flat. The new Member States would benefit if the Commission did not apply the de minimis rule in certain instances.
At the end of June the ministers of these countries agreed to set up a group of experts, which will be involved in talks with the Commission. Its task will be to harmonise the legislation with the conditions for receiving EU financing for the renovation of prefab housing under the Structural Funds. Prefab houses are the main urban renovation problem in the new EU Member States. Since they are in a state of serious disrepair, I am asking the European Commission and you, my fellow Members, to support this initiative.
Mr President, I should like to draw the attention of the House to the tragic fire at the Penhallow Hotel on the seafront of Newquay, Cornwall, in my constituency.
Three people died in the fire: one because he jumped from a high window, and two - one of whom is rumoured to have been disabled - died in their rooms. These people would probably not have died if they had lived elsewhere in the European Union. In Hungary, for example, a hotel of this height would have been required to have had sprinklers fitted. In the last four years, 60 people in Europe have died in fires in hotels where no sprinklers were fitted; no one in Europe has died in a fire in a hotel where sprinklers have been fitted.
I ask the Commission to take this fact into account and to bring forward proposals in terms of fire safety legislation for hotels across the Union.
(IT) Mr President, ladies and gentlemen, during the last parliamentary term our Radical Party colleague, Maurizio Turco, asked the European Commission some questions about the tax privileges of the Catholic Church and companies revolving around it in Italy and Spain.
The Commission's answers to the request for information reached Italy just a couple of weeks ago. In Spain the questions led to VAT legislation being amended in such a way as to do away with those advantages and privileges.
In Italy, on the other hand, a series of absolutely unseemly reactions ensued: some people, including former minister Maurizio Gasparri, went so far as to speak of Bin Laden-style actions, while others have talked about anticlerical racism. Even the Vice-President of the European Parliament, Mr Mauro, has referred to the anti-Catholic and antisocial arm of the Radical Party Minister, Mrs Bonino.
In my opinion, this House should be pleased if for once questions to the European Commission have had such a tangible effect, and I believe that we should continue our support for this initiative.
- (NL) Mr President, you may know that a peaceful demonstration against the Islamisation of Europe was due to have taken place on 11 September in Brussels. Citizens from several Member States wanted to organise this action and the demonstration aimed first and foremost to appeal to the European institutions in general and to Parliament in particular. That is why the appointed place was Luxemburgplein right next to the entrance to Parliament.
Now, however, the socialist Mayor of Brussels has banned this demonstration outright. This makes a mockery of freedom of expression and the right of free assembly. This is not so much an internal matter for Brussels or Belgium, but a matter that concerns us as Parliament and it would therefore be proper for you to register a protest against the ban on this demonstration in Brussels. It cannot be that we in Europe promote basic democratic rights all over the world through the European institutions, while in Brussels, in the heart of the European Union, these same basic rights are being trodden underfoot.
Mr President, I rise with great regret because I have considerable admiration and respect for you. However, I want to protest at the fact that last week, in the Parliament building in Brussels, there was a conference allowed, which was ostensibly dedicated to peace in the Middle East but which in fact transpired to be a one-sided, prejudiced, biased, unrepresentative attack on the State of Israel. I am afraid it was in sharp contrast to what is actually happening in the region, where very patient negotiations between the Prime Minister of Israel and the President of the Palestinian Authority are moving forward under American auspices.
This conference, as you know, was not a conference of the European Parliament. It took place in the Parliament building and it allowed the organisers to gain credit and our approval for what they said. You were thanked personally for facilitating that conference. I think we should reflect carefully before we do that again. The European Parliament building is not a meeting house for every group that wants to have a protest at this or that problem throughout the world. It certainly should not be allowed to be hijacked by those extremists who will never recognise that peace in the Middle East, as elsewhere, will only come by negotiation and not by the bullet and the bomb.
Mr Sumberg, since you addressed the President of Parliament, I should like first to thank you for your appreciative comments. However, I must make it clear that there are things that are not part of the competence of the President. This was a decision of the Conference of Presidents and, therefore, I had to carry it out.
The conference was organised by an institution of the United Nations. Therefore, it was not any institution but rather an institution of the UN. I explained this in a formal letter to the Speaker of the Knesset and I have also explained it to the Ambassador. As far as the President of the European Parliament is concerned, I did not take part in it and I did not receive any of the speakers. The conference was held in the European Parliament, but the European Parliament was not responsible for it. I think you should take that into consideration.
(DE) I must now remind you, however, that the President, who always tries to accommodate the Members of this House, is now invoking Rule 144. This states that the President may call Members for a period of not more than thirty minutes. I have always assumed that this was the minimum, which is why I have always been generous in my interpretation of this provision. It means that Mr Sumberg, to my regret, is now the last Member to be called. However, I hope that my answer to him has been informative and has explained the situation regarding this event more fully.
That concludes the item.